MEMORANDUM **
Jose Aviles and his family, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motions to reopen and reconsider its decision summarily affirming without' opinion an immigration judge’s denial of their applications for cancellation of removal. We lack jurisdiction to review whether the BIA improperly streamlined petitioners’ appeal where the “discretionary ‘exceptional and extremely unusual hardship’ factor” is the only issue in dispute. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.